Opinion filed July 26, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-16-00211-CR
                                  __________

                    MANUEL R. CARRASCO, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                               Ector County, Texas
                         Trial Court Cause No. D-37,806


                      MEMORANDUM OPINION
       Appellant, Manuel R. Carrasco, pleaded guilty to felony driving while
intoxicated. Pursuant to the terms of the plea agreement, the trial court assessed his
punishment at confinement for five years and a $2,000 fine. However, the trial court
suspended the imposition of the confinement portion of Appellant’s sentence and
placed him on community supervision for five years.
       The State subsequently filed a motion to revoke community supervision. The
State alleged three violations of the terms and conditions of community supervision.
At a hearing on the motion, Appellant pleaded true to all three of the alleged
violations.     After hearing testimony from Appellant’s community supervision
officer, the trial court found all three of the State’s alleged violations to be true,
revoked Appellant’s community supervision, and imposed the original sentence of
confinement for five years. The trial court also ordered Appellant to pay restitution
to the Adult Probation Department of Ector County in the amount of $1,375.
Appellant challenges the revocation of his community supervision in three issues.
We modify and affirm.
        In his first issue, Appellant asserts that the trial court erred in determining that
he violated condition (a) of the terms and conditions of his community supervision.
Condition (a) of Appellant’s terms and conditions of community supervision
required that he “[c]ommit no offenses against the laws of this or any other State or
the United States.” See TEX. CODE CRIM. PROC. ANN. art. 42A.301(b)(1) (West
2018). Condition (d) required Appellant to “[m]ake a TRUTHFUL report in
WRITING and IN PERSON to the Community Supervision Officer as directed by
the Community Supervision Officer.”1 See id. art. 42A.301(b)(4). In its motion to
revoke, the State’s first and second alleged violations stated as follows:
        1) On or about May 14, 2014, Manuel R. Carrasco failed to report in
           writing and in person to his Community Supervision Officer as
           ordered by the Court. This is a violation of Rule (a) of the Rules of
           Community Supervision.
        2) On or about May 28, 2014, or any subsequent date, Manuel R.
           Carrasco failed to report in writing and in person to his Community
           Supervision Officer as ordered by the Court. This is a violation of
           Rule (a) of the Rules of Community Supervision.



        1
          The terms and conditions of Appellant’s community supervision also contained a statement signed
by Appellant wherein he agreed as follows: “I understand that I must report to my community supervision
officer as directed . . . .”

                                                   2
Thus, the State erroneously identified the particular rule of community supervision
that Appellant allegedly violated because the rule requiring him to report was
condition (d). Based upon this error, Appellant contends that the State failed to
prove the first and second allegations because the State did not provide any evidence
that Appellant violated a state or federal law. Appellant asserts that the trial court
abused its discretion in finding these alleged violations to be true in the absence of
evidence that Appellant violated any laws. We disagree with Appellant’s analysis.
      We review a trial court’s order revoking community supervision for an abuse
of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The
State’s burden of proof in a revocation proceeding is by a preponderance of the
evidence. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993) (citing
Cardona v. State, 665 S.W.2d 492, 493–494 (Tex. Crim. App. 1984)). The State
satisfies its burden when the greater weight of credible evidence before the trial court
creates a reasonable belief demonstrating it is more probable than not that the
defendant has violated a condition of his community supervision. Rickels, 202
S.W.3d at 763–64. Proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Thus, in order to prevail, the defendant must successfully
challenge all the findings that support the revocation order. See Jones v. State, 571
S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978); Harris v. State, 160
S.W.3d 621, 626 (Tex. App.—Waco 2005, no pet.).
      Appellant is essentially asserting in his first issue that his due process rights
were violated because the trial court revoked his community supervision based upon
a violation that was not alleged in the motion to revoke. He also complains that there
is no evidence that he committed an offense.
      The central issue to be determined in reviewing a trial court’s exercise of
discretion in a community supervision revocation case is whether the defendant was
                                           3
afforded due process of law. Tapia v. State, 462 S.W.3d 29, 41 (Tex. Crim. App.
2015) (citing Leonard v. State, 385 S.W.3d 570, 577 (Tex. Crim. App. 2012)). As
noted in Tapia, the U.S. Supreme Court in Gagnon v. Scarpelli enunciated the
minimum requirements of due process that must be observed in community
supervision revocation hearings. Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973).
These minimum requirements include written notice of the claimed violations of
probation and a disclosure to the probationer of the evidence against him. Id.; see
Tapia, 462 S.W.3d at 41.
      Due process requires the State to give a defendant written notice informing
him of the terms and conditions of the community supervision order that he is alleged
to have violated. Caddell v. State, 605 S.W.2d 275, 277 (Tex. Crim. App. [Panel
Op.] 1980); Staten v. State, 328 S.W.3d 901, 905 (Tex. App.—Beaumont 2010, no
pet.). The allegations contained in a motion filed by the State to revoke the
defendant’s placement on community supervision operate to limit the trial court’s
authority because the trial court is required to revoke on the grounds that are alleged
in the motion. Moore v. State, 11 S.W.3d 495, 499 (Tex. App.—Houston [14th Dist.]
2000, no pet.); Staten, 328 S.W.3d at 906. Nonetheless, a motion to revoke
community supervision is not required to meet the particularities of an indictment,
information, or complaint because the motion is held to a less rigorous standard.
Labelle v. State, 720 S.W.2d 101, 104 (Tex. Crim. App. 1986); Champion v. State,
590 S.W.2d 495, 497 (Tex. Crim. App. [Panel Op.] 1979); Garner v. State, 545
S.W.2d 178, 179 (Tex. Crim. App. 1977). “All that is required is that the motion to
revoke should fully and clearly set forth the basis upon which the State seeks
revocation so that a defendant and his counsel might be informed as to that upon
which he will be called to defend.” Leyva v. State, 552 S.W.2d 158, 162 (Tex. Crim.
App. 1977).


                                          4
      Despite the misidentification of the “letter” of the condition of community
supervision that he violated, the first two allegations of the motion to revoke alleged
that Appellant “failed to report in writing and in person to his community
supervision officer as ordered by the Court.” The text of these allegations tracked
the wording of condition (d) of Appellant’s rules of community supervision. These
allegations provided Appellant with written notice that he violated the requirements
to report as required by condition (d) despite the misidentification of that condition
as “Rule (a).” Accordingly, Appellant’s due process rights to written notice of the
allegations against him were not violated. See Leyva, 552 S.W.2d at 162.
      With respect to his evidentiary complaint, Appellant pleaded true to both of
the allegations that he is challenging in his first issue. A plea of true, standing alone,
supports revocation of community supervision. See Cole v. State, 578 S.W.2d 127,
128 (Tex. Crim. App. [Panel Op.] 1979); see also Tapia, 462 S.W.3d at 31 n.2.
When a defendant enters a plea of true at a revocation hearing, the proceeding
becomes a unitary proceeding to determine the remaining issue of punishment.
Tapia, 462 S.W.3d at 31 n.2. Moreover, Appellant’s community supervision officer,
Deyda Alli, testified that Appellant was required to report both in person and in
writing and that Appellant understood this requirement. Alli testified that, as of the
date of the hearing, Appellant had not reported to the community supervision
department for over two years. Accordingly, the State adduced evidence supporting
the allegations that Appellant failed to report to the community supervision
department as alleged in the motion to revoke. We overrule Appellant’s first issue.
      In his second issue, Appellant asserts that the trial court erred by revoking
Appellant’s community supervision based upon an allegation that he failed to pay
required community supervision fees. Appellant contends that the State failed to
prove that he had the financial ability to pay this fee. See Rusk v. State, 440 S.W.3d
694, 701 (Tex. App.—Texarkana 2013, no pet.). In light of our disposition of
                                            5
Appellant’s first issue, we do not reach his second issue. See Smith, 286 S.W.3d at
342; Jones, 571 S.W.2d at 193–94; see also Harris, 160 S.W.3d at 626.
      In his third issue, Appellant alleges ineffective assistance of trial counsel. In
order to establish that trial counsel rendered ineffective assistance at trial, Appellant
must show that counsel’s representation fell below an objective standard of
reasonableness and that there is a reasonable probability that the result would have
been different but for counsel’s errors. Strickland v. Washington, 466 U.S. 668,
687–88 (1984); Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005);
Thompson v. State, 9 S.W.3d 808, 812–13 (Tex. Crim. App. 1999). Courts must
indulge a strong presumption that counsel’s conduct fell within the wide range of
reasonable professional assistance, and Appellant must overcome the presumption
that, under the circumstances, the challenged action might be considered sound trial
strategy. Strickland, 466 U.S. at 689; Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim.
App. 2000). “[C]ounsel is strongly presumed to have rendered adequate assistance
and made all significant decisions in the exercise of reasonable professional
judgment.” Strickland, 466 U.S. at 690.
      “[A]ny allegation of ineffectiveness must be firmly founded in the record, and
the record must affirmatively demonstrate the alleged ineffectiveness.” Thompson,
9 S.W.3d at 814 (quoting McFarland v. State, 928 S.W.2d 482, 500 (Tex. Crim.
App. 1996)). Under normal circumstances, the record on direct appeal is generally
undeveloped and rarely sufficient to overcome the presumption that trial counsel
rendered effective assistance. Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.
2002). The Court of Criminal Appeals has said that “trial counsel should ordinarily
be afforded an opportunity to explain his actions before being denounced as
ineffective.” Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). If
trial counsel did not have an opportunity to explain his actions, we will not find
deficient performance unless the challenged conduct was “so outrageous that no
                                            6
competent attorney would have engaged in it.” Garcia v. State, 57 S.W.3d 436, 440
(Tex. Crim. App. 2001).
        Appellant partially bases his claim of ineffective assistance of counsel upon
the contention that trial counsel should have objected to the State’s motion to revoke
or filed a motion to quash it with respect to the matters he has raised in his first issue.
Appellant contends that, if his trial counsel had filed a motion to quash the motion
to revoke, the State would not have been permitted to amend the motion to revoke
because Appellant’s five-year period of community supervision had ended. See
Guillot v. State, 543 S.W.2d 650, 653 (Tex. Crim. App. 1976) (“[T]he right of the
court to revoke is limited to those violations of probation alleged in the revocation
motion filed prior to the expiration of the probationary period.”). Appellant’s
contention is based on his premise that the State did not allege a violation of the
reporting requirement set out in condition (d). We have held otherwise with respect
to Appellant’s first issue. Accordingly, we conclude that a motion challenging the
clerical error in the State’s motion to revoke would not have resulted in a different
outcome.
        The remainder of Appellant’s third issue addresses the State’s allegation that
he failed to pay supervision fees of $55 per month. He contends that trial counsel
was deficient for failing to require the State to prove that he had the ability to pay
this fee. He also asserts that trial counsel should have pointed out a clerical error in
the terms and conditions of his community supervision wherein it appeared that he
was only required to make monthly payments of “$0.00” per month.2 We do not
reach these contentions for the same reason that we did not reach his second issue.


        2
          Condition (m) of the terms and conditions of community supervision required Appellant to “[p]ay
restitution in the amount of $0.00, a Supervision Fee of $55.00 a month. All of the above to be [p]aid at
the rate of $0.00 [sic] per month.” We note that, in the plea papers that Appellant executed, he agreed to
pay an administrative probation fee of $55 per month for each month that he was on community supervision.

                                                    7
In this regard, our affirmance of the revocation of Appellant’s community
supervision on the ground that he failed to comply with the reporting requirement of
his terms and conditions of community supervision is dispositive of Appellant’s
appeal. We overrule Appellant’s third issue.
        Finally, the trial court’s judgment revoking community supervision contains
the same clerical error as does the State’s motion to revoke with respect to the
“letter” designation of the rule of community supervision that Appellant violated.
The judgment revoking community supervision is modified to reflect that Appellant
violated “Rule D” rather than “Rule A” concerning paragraph 1 and paragraph 2 of
the State’s motion to revoke.
                                         This Court’s Ruling
        As modified, we affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           JUSTICE


July 26, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      8